Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 38, 40-42, 43-45, and 46-81 are allowable. The restriction requirement between Groups I (Claims 1-42), II (Claim 43), III (Claim 44) and IV (Claim 45), as set forth in the Office action mailed on 19 November 2020, has been reconsidered in view of the combination of allowable features being incorporated into each independent withdrawn claim, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 1-45 is withdrawn.  Claims 1-42, directed to a magnetoencephalography method for identifying cognitive impairment and corresponding method of treatment, Claim 43, directed to a method of setting the dosage of an anti-cognitive impairment therapeutic agent, Claim 44, drawn to a method of titrating the dosage of an anti-cognitive impairment therapeutic agent, and Claim 45, directed to a computer system for using magnetoencephalography to identify cognitive impairments, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Fredrick Tsang, on 02 August 2021. The amendment prescribes a combination of elements for each of Claims 1, 38, 43, 44, and 45 which is neither taught nor fairly well suggested by the prior art. Claims 1, 38, 40-42, 43-45, and 46-81 are allowable with respect to all statutory requirements.

1.	(Currently amended) A method comprising:
accessing a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; 
identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks;
selecting a subset of epochs that are identified as having the first type of peaks;
determining a plurality of parameter values by analyzing the individual epochs of the MEG data, 
at least first parameter values determined based on epochs captured by an MEG sensor that is located ipsilateral to where the auditory stimulus events occurred on the patient;
at least second parameter values determined based on epochs captured by an additional MEG sensor that is located contralateral to where the auditory stimulus events occurred on the patient; and

inputting the parameter values into a model that is trained based on the parameters; and
providing a determination as to whether the test patient is cognitively impaired based on the plurality of parameter values.
2-37.	(Canceled) 
38.	(Currently amended) A method of treating a patient having cognitive impairment, the method comprising:
administering a therapeutically effective amount of an anti-cognitive impairment therapeutic agent to a patient who has been determined to have cognitive impairment, 
wherein the determination was made by a method comprising
accessing a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; 
identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks;
selecting a subset of epochs that are identified as having the first type of peaks;
determining a plurality of parameter values by analyzing the epochs of the MEG data, 
at least first parameter values determined based on epochs captured by an MEG sensor that is located ipsilateral to where the auditory stimulus events occurred on the patient;
at least second parameter values determined based on epochs captured by an additional MEG sensor that is located contralateral to where the auditory stimulus events occurred on the patient; and
at least the first parameter values or the second parameter values determined from the subset of epochs that are identified as having the first type of peaks; [[and]]
inputting the parameter values into a model that is trained based on the parameters; and

39.	(Canceled)  
40.	(Previously presented) The method of claim 38, wherein the anti-cognitive impairment therapeutic agent is a disease-modifying anti-neurodegeneration agent.
41.	(Previously presented) The method of claim 40, wherein the disease-modifying anti-neurodegeneration agent binds to one or more of beta-secretase 1 (BACE-1), gamma secretase, Tau, Aβ, amyloid precursor protein (APP), α-synuclein, leucine rich repeat kinase 2 (LRRK2), parkin, presenilin 1, presenilin 2, apolipoprotein E4 (ApoE4), huntingtin, p75 neurotrophin receptor (p75NTR), CD20, prion protein (PrP), and death receptor 6 (DR6).
42.	(Previously presented) The method of claim 40, wherein the anti-cognitive impairment therapeutic agent is a cognitive symptom enhancement agent.
43.	(Currently amended) A method of setting a dosage of an anti-cognitive impairment therapeutic agent in a patient having cognitive impairment, comprising:
accessing a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; 
identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks;
selecting a subset of epochs that are identified as having the first type of peaks;
determining a plurality of parameter values by analyzing the individual epochs of the MEG data, 
at least first parameter values determined based on epochs captured by an MEG sensor that is located ipsilateral to where the auditory stimulus events occurred on the patient;
at least second parameter values determined based on epochs captured by an additional MEG sensor that is located contralateral to where the auditory stimulus events occurred on the patient; and

inputting the parameter values into a model that is trained based on the parameters;
providing a determination as to whether the test patient is cognitively impaired based on the plurality of parameter values; and
setting the dosage of the anti-cognitive impairment therapeutic agent based on the determined degree of the patient’s cognitive impairment.
44.	(Currently amended) A method of titrating a dosage of an anti-cognitive impairment therapeutic agent in a patient having cognitive impairment, comprising:
performing a first determination and a second determination of a degree of cognitive impairment at a spaced interval during which interval the patient has been receiving an anti-cognitive impairment therapeutic agent at a first dosage level; and
increasing a dose of the anti-cognitive impairment therapeutic agent to a second dosage level if the degree of cognitive impairment has increased between the first and second determinations,
wherein each of the first and second determinations is made by
accessing a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; 
identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks;
selecting a subset of epochs that are identified as having the first type of peaks;
determining a plurality of parameter values by analyzing the epochs of the MEG data, 
at least first parameter values determined based on epochs captured by an MEG sensor that is located ipsilateral to where the auditory stimulus events occurred on the patient;

at least the first parameter values or the second parameter values determined from the subset of epochs that are identified as having the first type of peaks; [[and]]
inputting the parameter values into a model that is trained based on the parameters; and
providing a determination as to whether the test patient is cognitively impaired based on the plurality of parameter values.
45.	(Currently amended) A computer system comprising:
a computer processor; 
a memory storing a set of instructions that when executed by the computer processor causes the computer processor to: 
access a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; 
identify different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks;
select a subset of epochs that are identified as having the first type of peaks;
determine a plurality of parameter values by analyzing the epochs of the MEG data, 
at least first parameter values determined based on epochs captured by an MEG sensor that is located ipsilateral to where the auditory stimulus events occurred on the patient;
at least second parameter values determined based on epochs captured by an additional MEG sensor that is located contralateral to where the auditory stimulus events occurred on the patient; and
at least the first parameter values or the second parameter values determined from the subset of epochs that are identified as having the first type of peaks; and
inputting the parameter values into a model that is trained based on the parameters; and

46.	(Currently amended) The method of claim 1, wherein the parameter values are inputted into a model to provide the determination, and wherein parameters of the model were selected as having variability values below a threshold across multiple scans on separate days for a set of training patients. 
47.	(Currently amended) The method of claim 1, further comprising: 
accessing a second set of epochs of MEG data of responses of the brain of the test patient to the auditory stimulus events captured on a same day as the set of epochs. 
48.	(Previously presented) The method of claim 47, wherein determining one of the parameter values comprises: 
determining one of the parameter values based on an absolute difference between a first value for the parameter in the set of epochs and a second value for the parameter in the second set of epochs.  
49.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on an area under curve for type-A peaks.   
50.	(Previously presented) The method of claim 49, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located ipsilateral to the auditory stimulus events.   
51.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on an area under curve for type-C peaks.   
52.	(Previously presented) The method of claim 51, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located contralateral to the auditory stimulus events.   

54.	(Previously presented) The method of claim 53, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located ipsilateral to the auditory stimulus events.   
55.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on a percentage of epochs containing type-A peaks.   
56.	(Previously presented) The method of claim 55, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located ipsilateral to the auditory stimulus events.   
57.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on: 
identifying a strong subset of the epochs having a strongest amplitude for type-A peaks relative to other epochs in the set; and
determining the first and the second values based on a count of the epochs in the strong subset having type-B peaks. 
58.	(Previously presented) The method of claim 57, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located ipsilateral to the auditory stimulus events.   
59.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on a time extent of onset to offset for epochs with type-A peaks.   

61.	(Previously presented) The method of claim 48, wherein the first and the second values for the parameter are based on an average amplitude of type-A peaks.   
62.	(Previously presented) The method of claim 61, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located contralateral to the auditory stimulus events.   
63.	(Previously presented) The method of claim 47, wherein the first and the second values for the parameter are based on: 
identifying a strong subset of the epochs having a strongest amplitude for type-A peaks relative to other epochs in the set; and
determining the first and the second values based on amplitudes of type-C peaks in the strong subset of epochs. 
64.	(Previously presented) The method of claim 63, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located contralateral to the auditory stimulus events.   
65.	(Currently amended) The method of claim 1, further comprising: 
determining one of the parameter values based on an average latency in type-B peaks. 
66.	(Previously presented) The method of claim 65, wherein the first and the second values for the parameter are based on the epochs captured by the MEG sensor located contralateral to the auditory stimulus events.   
67.	(Currently amended) The method of claim 1, wherein the model is a one-step model configured to classify the test patient as cognitively impaired or not-cognitively impaired. 

69.	(Currently amended) The method of claim 1, wherein the model was trained using at least one of a linear model , a random forest model, a gradient boosting model, a support vector machine (SVM) model, a linear SVM model, a radial basis function kernel SVM, a linear regression, and a logistic regression. 
70.	(Currently amended) The method of claim 1, wherein A-type peaks occur in epochs in a range of about 50 to 100 ms after the auditory stimulus event. 
71.	(Currently amended) The method of claim 1, wherein B-type peaks occur in epochs in a range of about 100 to 150 ms after the auditory stimulus event.
72.	(Currently amended) The method of claim 1, wherein C-type peaks occur in epochs in a range of about 200 to 400 ms after the auditory stimulus event. 
73.	(Currently amended) The method of claim 1, further comprising:
transmitting the plurality of auditory stimulus events; and 
recording the set of epochs with the MEG sensor. 
74.	(Previously presented) The method of claim 73 wherein the MEG sensor is a SQUID. 
75.	(Previously presented) The method of claim 73, further comprising: 
recording an additional set of epochs with the additional MEG sensor. 
76.	(Previously presented) The method of claim 73, further comprising: 
recording a plurality of sets of epochs with a plurality of candidate MEG sensors; 
processing the sets of epochs to identify the MEG sensor having a highest absolute signal deflection within a time window post-stimulus; and

77.	(Previously presented) The method of claim 76, wherein the time window is a range spanning 50 ms post-stimulus to 250 ms post-stimulus. 
78.	(Previously presented) The method of claim 73 wherein the auditory stimulus events are approximately 50 milliseconds in duration. 
79.	(Previously presented) The method of claim 73 wherein the auditory stimulus events are spaced at least 500 milliseconds apart. 
80.	(Previously presented) The method of claim 73 wherein the auditory stimulus events comprise tones between 600 to 700 Hertz, inclusive. 
81.	(Currently amended) The method of claim 1, wherein the set of epochs comprises at least 250 epochs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen ‘241 previously made of record is cited for selecting a subset of epochs that are identified as having the first type of peaks and Demopoulos is cited for identifying different types of peaks in the set of epochs, the different types of peaks including at least a first type of peaks, as Demopoulos identifies peaks M50, M100, and M200 in the MEG data in Fig. 1. However, this combination does not render the combination of limitations obvious, as there is no suggestion of determining parameter values from the subset or inputting those parameter values into a trained model to determine cognitive impairment, in combination with each of the other limitations recited in each independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793